Exhibit 10.1

CONFIDENTIAL TREATMENT REQUESTED

EXCLUSIVE LICENSE AGREEMENT

THIS EXCLUSIVE LICENSE AGREEMENT (“Agreement”) is made effective as of the 19th
day of September, 2016 (the “Effective Date”), by and between Maruho Co., Ltd.,
a corporation organized and existing under the laws of Japan with offices at
1-5-22, Nakatsu, Kita-ku, Osaka, 531-0071, Japan (“Maruho”) and Dermira, Inc., a
corporation organized and existing under the laws of Delaware with offices at
275 Middlefield Rd., Suite 150, Menlo Park, CA 94025, U.S.A.
(“Dermira”).  Maruho and Dermira may, from time-to-time, be individually
referred to as a “Party” and collectively referred to as the “Parties”.

RECITALS

WHEREAS, Dermira owns or controls the Licensed IP Rights (hereinafter defined)
that cover [*****] (“DRM04”); and

WHEREAS, Maruho wishes to obtain, and Dermira wishes to grant, certain licenses
under the Licensed IP Rights on the terms and conditions set forth herein.

NOW, THEREFORE, in consideration of the mutual agreements and covenants set
forth herein and other good and valuable consideration, the receipt and
sufficiency of which the Parties hereby acknowledge, the Parties, intending to
be legally bound hereby, agree to the foregoing and as follows:

1.DEFINITIONS

 

1.1.

“Adverse Drug Experience” means any serious, non-serious or unexpected adverse
event associated with the use of a drug in humans, whether or not considered
drug-related, that may come to the attention of either of the Parties or their
respective Affiliates or Third Party subcontractors with regard to the Product
including but not limited to those that are of such a nature and magnitude that
they are required under Applicable Law to be reported to the FDA or the
Regulatory Authority.

 

1.2.

“Affiliate” means, with respect to a Party, any Person that controls, is
controlled by, or is under common control with that Party.  For the purpose of
this definition, “control” shall refer to:  (a) the possession, directly or
indirectly, of the power to direct the management or policies of an entity,
whether through the ownership of voting securities, by contract or otherwise, or
(b) the ownership, directly or indirectly, of fifty percent (50%) or more of the
voting securities of such entity.

 

1.3.

“Applicable Laws” means all applicable laws, statutes, rules, regulations and
guidelines of any jurisdiction, including, without limitation, all good clinical
practices, all good laboratory practices, all good manufacturing practices and
all applicable standards or guidelines promulgated by the appropriate regulatory
agency such as the FDA or the Regulatory Authority.

 

1

 

[*****] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

1.4.

“Business Day” means any day other than a Saturday, a Sunday or a day on which
commercial banks located in San Francisco, California, or Osaka, Japan are
authorized or required by law to remain closed.

 

1.5.

“Calendar Quarter” means each three (3) month period commencing on January 1st,
April 1st, July 1st and October 1st.

 

1.6.

“Calendar Year” means the twelve (12) month period commencing on each January
1st.

 

1.7.

“Commercialize” or “Commercialization” means to manufacture for sale, market,
promote, distribute, and sell.

 

1.8.

“Commercially Reasonable Efforts” means the carrying out of Development or
Commercialization activities with respect to the Product in a sustained manner
using good faith and diligent efforts, using the efforts that a company within
the pharmaceutical industry of a similar size to Maruho would reasonably devote
to a product.

 

1.9.

“Control” or “Controlled” means, with respect to any Intellectual Property
Rights, the legal authority or right (whether by ownership, license or
otherwise) of a Party to grant a license or a sublicense of or under such
Intellectual Property Rights to the other Party without breaching the terms of
any agreement with a Third Party.

 

1.10.

“Dermira FTE Rate” means, as of the Effective Date, USD $[*****] per annum for
the time of an employee for a full-time equivalent person year (consisting of a
total of 1800 hours per annum) of work ($[*****] per day), to be pro-rated on a
daily basis provided that if less than eight (8) hours are worked in a day, then
the FTE Rate shall be pro-rated on an hourly basis.  The FTE Rate shall be
increased or decreased each year on the anniversary of the Effective Date by a
percentage equal to the increase or decrease of [*****].

 

1.11.

“Dermira Other IP” has the meaning as set forth in Section 8.4.

 

1.12.

“Dermira Product IP” has the meaning as set forth in Section 8.3.

 

1.13.

“Develop” or “Development” means to conduct any and all research and development
activities necessary to obtain Regulatory Approval to commercialize a drug
candidate.

 

1.14.

“Developed IP” has the meaning as set forth in Section 8.2.

 

1.15.

“Development Plan” means a development plan written in English for the
Development of the Product in the Territory and includes without limitation (a)
all non-clinical and clinical studies to be conducted for Regulatory Approval of
the Product in the Territory, (b) quantities and timing of DRM04 drug substance
or Product required to support the planned non-clinical and clinical studies,
(c)

2

 

[*****] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

regulatory requirements for the drug substance and drug product for the Product
in the Territory, and (d) Dermira’s support and assistance for the Development
of the Product in the Territory (as Dermira has agreed in writing or approved by
the Steering Committee).

 

1.16.

“Exploit” or “Exploitation” means to develop, register, make, have made,
manufacture, have manufactured, use, sell, offer for sale, distribute and
import.

 

1.17.

“FDA” means the Food and Drug Administration of the United States, or the
successor thereto.

 

1.18.

“Field” means the topical treatment or prevention of hyperhidrosis in human
patients for [*****].

 

1.19.

“First Commercial Sale” means the first sale for use or consumption by the
general public of the Product in the Territory following receipt of Regulatory
Approval for such Product in the Territory.

 

1.20.

“GAAP” means Japanese generally accepted accounting principles.

 

1.21.

“Generic Competitor” means a pharmaceutical product with the same active
ingredient, therapeutic dosage, dosing schedule, safety profile, and
administration route as the Product, and which has been approved by the
Regulatory Authority in the Territory with the Product as the reference product.

 

1.22.

“Incremental Cost” means the costs described on Schedule E.

 

1.23.

“IND” means an investigational new drug application filed with the Regulatory
Authority for authorization for the investigation of the Product in the Field.

 

1.24.

“Intellectual Property Rights” means all trade secrets, copyrights, patents and
other patent rights, trademarks, moral rights, and any and all other
intellectual property or proprietary rights now known or hereafter recognized in
any jurisdiction.

 

1.25.

“Know-How” means all confidential and proprietary information and data
Controlled by Dermira (a) as of the Effective Date and which: (i) Dermira
[*****] into the Product prior to the Effective Date of this Agreement, and (ii)
[*****] for Maruho to Exploit the Product, (b) which is included within the
Developed IP, or (c) which is included within the Dermira Product IP.  

 

1.26.

“Licensed IP Rights” means collectively, the Patent Rights and Know-How.

 

1.27.

“Losses and Claims” means collectively, any and all Third Party demands, claims,
actions and proceedings (whether criminal or civil, in contract, tort or
otherwise) for losses, damages, liabilities, costs and expenses (including
reasonable attorneys’ fees).

3

 

[*****] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

1.28.

“Maruho Other IP” has the meaning as set forth in Section 8.5.

 

1.29.

“NDA” means a new drug application filed with the Regulatory Authority for
authorization for marketing the Product in the Field.

 

1.30.

“Net Sales” means the gross sales amount recognized by Maruho, its Affiliates
and their respective sublicensees for sales of the Product (other than sales by
Maruho, its Affiliates or sublicensees for subsequent resale in which case the
final sale to the end user shall be used for calculation of Net Sales), less
deductions calculated in accordance with GAAP.  If the calculation of “Net
Sales” in accordance with the foregoing would be less than the amount determined
in accordance with the “Net Sales” definition under the Rose U Agreement, then
upon Dermira’s written request, the definition of “Net Sales” shall convert to
the definition set forth in the Rose U Agreement.

 

1.31.

“Patent Rights” means: (a) the patents and patent applications listed in
Schedule A and any patents and patent applications within the Developed IP and
Dermira Product IP, (b) all divisionals and continuations in the Territory that
claim priority to the patents or patent applications described in subsection
(a), (c) all patents that have issued or in the future issue from any of the
foregoing patent applications described in subsections (a) and (b) in the
Territory, including utility, model and design patents and certificates of
invention, and (d) any reissues, renewals, extensions or additions of any of the
foregoing in the Territory.

 

1.32.

“Person” means an individual, corporation, partnership, limited liability
company, trust, business trust, association, joint stock company, joint venture,
pool, syndicate, sole proprietorship, unincorporated organization, governmental
authority or any other form of entity not specifically listed herein.

 

1.33.

“Phase 1/2b Clinical Study” means a human clinical trial in the Territory that
is intended to initially evaluate the effectiveness of the Product for a
particular indication or indications in patients with the disease or indication
under study.

 

1.34.

“Phase 3 Clinical Study” means a human clinical trial in the Territory, which
are performed after Phase 1/2b Clinical Study, the results of which could be
used to establish safety and efficacy, and to determine warnings, precautions,
and adverse reactions of the Product as a basis for an NDA.

 

1.35.

“Product” means a drug product that incorporates DRM04 [*****].

 

1.36.

“Product Trademarks” means all registered and unregistered trademarks, service
marks, trade dress, trade names, logos, insignias, domain names, symbols,
designs, and combinations thereof, in each case that are developed and used by
Maruho, its Affiliates or its sublicensees in the Development or
Commercialization of the Product in the Field and Territory and identifies the
Product.  The “Product Trademarks” will not include a trademark registered and
maintained by Dermira in the Territory (“Dermira Trademark(s)”).  For the
avoidance of doubt if a trademark

4

 

[*****] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

used by Maruho comprises a Dermira Trademark, then such trademark is not a
Product Trademark and is owned by Dermira.

 

1.37.

“Regulatory Approval” means, with respect to the Product, any approval
(including where required, pricing and reimbursement approvals), registration,
license or authorization that is required by the Regulatory Authority to market
and sell the Product in the Field and Territory.

 

1.38.

“Regulatory Authority” means Koseirodosho, the Japanese Ministry of Health,
Labour and Welfare, Pharmaceuticals and Medical Devices Agency and any successor
agency thereto responsible for granting Regulatory Approvals for the Product in
the Territory.

 

1.39.

“Regulatory Filings” means, with respect to the Product, any submission to the
Regulatory Authority of any appropriate regulatory application, including,
without limitation, any IND, NDA, any submission to a regulatory advisory board,
any marketing authorization application, and any supplement or amendment
thereto.  

 

1.40.

“Report Due Date” means February 1st for the reporting period from October 1st
to December 31st  in the preceding year, May 1st for the reporting period from
January 1st to March 31st , August 1st  for the reporting period from April 1st
to June 30, and November 1st for the reporting period from July 1st to September
30.

 

1.41.

“Royalty Term” means the period commencing on the Effective Date and expiring
upon the later of: (a) expiration or abandonment of the last Valid Claim of the
Patent Rights in the Territory, (b) expiration of any market exclusivity in the
Territory granted by the Regulatory Authority, and (c) fifteen (15) years
following the date of First Commercial Sale of the Product in the Territory.

 

1.42.

“Steering Committee” has the meaning as set forth in Section 3.1.

 

1.43.

“Term” has the meaning as set forth in Section 13.1.

 

1.44.

“Territory” means Japan.

 

1.45.

“Third Party” means any Person other than a Party or an Affiliate of a Party.

 

1.46.

“Valid Claim” means either: (a) a claim of an issued and unexpired patent
included within the Patent Rights, which has not been permanently revoked or
declared unenforceable or invalid by an unreversed and unappealable or
unreversed and unappealed decision of a court or other appropriate body of
competent jurisdiction, or (b) a claim of a pending patent application included
within the Patent Rights, which claim was filed in good faith and has not been
abandoned or finally disallowed without the possibility of appeal or refiling of
such application.

5

 

[*****] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

2.LICENSE GRANT

 

2.1.

License Grant. Subject to the terms and conditions of this Agreement, Dermira
hereby grants to Maruho an exclusive, sublicensable (subject to Section 2.2, and
to the extent applicable, to Section 2.3), royalty-bearing right and license
under the Licensed IP Rights to Exploit the Product in the Field and Territory.

 

2.2.

Sublicense Rights.  Maruho may sublicense the rights granted to it by Dermira
under this Agreement to any of its Affiliates without obtaining Dermira’s prior
written approval, or to any Third Party upon Dermira’s prior written approval,
which approval shall not be unreasonably withheld or delayed.  Any and all
sublicenses shall be subject to the following conditions:

2.2.1.All sublicenses shall be subject to and consistent with the terms and
conditions of this Agreement and shall: (a) preclude the assignment of such
sublicense without the prior written approval of Dermira, (b) include Dermira as
a third party beneficiary under the sublicense with the right to enforce the
terms of such sublicense, and (c) preclude the granting of further sublicenses
in contravention with the terms and conditions of this Agreement.  In no event
shall any sublicense relieve Maruho of any of its obligations under this
Agreement.

2.2.2.Maruho shall furnish to Dermira a true and complete copy of each
sublicense agreement and each amendment thereto within thirty (30) days after
the sublicense or amendment has been executed, provided that Maruho may redact
confidential provisions of the sublicense agreement and each amendment that are
not reasonably required by Dermira to confirm Maruho’s compliance with this
Agreement.  In addition, if the executed sublicense agreement or amendment is
[*****] to provide to Dermira with [*****] the document.

2.2.3.Dermira agrees that Maruho’s obligation set forth in this Section 2.2 will
not apply to the agreements between Maruho or its Affiliates and contract
research organizations, contract manufacturing organizations and similar Third
Parties in each case performing services for the benefit of Maruho or its
Affiliates or a Maruho sublicensee.

 

2.3.

Rose U Rights.  Dermira has obtained certain intellectual property and data
rights (the “Rose U Rights”) from Rose U LLC (“Rose U”) and Stiefel
Laboratories, Inc. (“Stiefel”) pursuant to that certain Exclusive License
Agreement dated April 26, 2013 (the “Rose U Agreement”), the redacted version of
which has been provided to Maruho prior to the Effective Date.  If during the
Development of the Product it is necessary to utilize the Rose U Rights, then
the following shall apply:

2.3.1.For purposes of the license grant under Section 2.1, the Licensed IP
Rights shall include the Rose U Rights to the extent necessary for the
Exploitation of the Product in the Field and in the Territory.

6

 

[*****] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

2.3.2.If Maruho further sublicenses the Rose U Rights (as included within the
license grant under Section 2.1) to a Third Party (a “Rose U Sublicensee”), then
Maruho’s sublicense agreement with the Rose U Sublicensee (the “Rose U
Sublicense”) shall be within the scope of the license granted under the Rose U
Agreement and shall be consistent with the terms of the Rose U Agreement in all
respects. For clarity, Maruho or Rose U Sublicensee will not be under the
obligation other than the obligation described in this Agreement and the Rose U
Agreement.

2.3.3.Maruho shall (and shall cause each Rose U Sublicensee to) (a) indemnify
Rose U and its Affiliates (as defined in the Rose U Agreement) as provided in
Section 11.1 of the Rose U Agreement and indemnify Stiefel and its Affiliates
(as defined in the Rose U Agreement) as provided in the Stiefel Side Letter (as
defined in the Rose U Agreement and attached thereto), in each case as Dermira’s
sublicensee in the Field in the Territory, subject to conditions and procedures
substantially equivalent to those contained in Section 11.2 of the Rose U
Agreement and the Stiefel Side Letter, and (b) maintain the Stiefel Data (as
defined in the Rose U Agreement) under confidentiality obligations no less
protective than those set forth in Article 9 of the Rose U Agreement.

2.3.4.All information provided by Dermira to Maruho that constitutes Patent
Rights and Technology (as defined in the Rose U Agreement) shall be governed by
the terms of Article 9 of the Rose U Agreement.

2.3.5.Stiefel and its Affiliates (as defined in the Rose U Agreement) shall be
intended third party beneficiaries of this Agreement and Maruho shall include in
each Rose U Sublicense an express statement that Stiefel and its Affiliates (as
defined in the Rose U Agreement) are intended third party beneficiaries of the
Rose U Sublicense.

 

2.4.

Exclusivity.  During the Term, and except with respect to the Product under this
Agreement, neither Maruho nor any of its Affiliates (nor any sublicensee of
Maruho as provided under Section 2.2 of this Agreement) shall Develop or
Commercialize in the Field and in the Territory a product that contains [*****],
provided that, with respect to this Section 2.4 only, the term “Develop” as
applied to Maruho, its Affiliates or its sublicensees does not include basic,
non-clinical research activities (but still includes clinical research
activities such as clinical trials and other non-clinical registration enabling
research such as toxicology studies).  During the Term, neither Dermira nor any
of its Affiliates shall itself (and neither shall grant a license to any Third
Party to) Develop or Commercialize in the Field and in the Territory a product
that contains DRM04 (alone or in combination with another drug substance).

 

2.5.

No Additional Rights.  Nothing in this Agreement shall be construed to confer
any rights upon Maruho by implication, estoppel, or otherwise as to any
technology or Intellectual Property Rights of Dermira or its Affiliates other
than the Licensed IP Rights.

7

 

[*****] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

3.GOVERNANCE

 

3.1.

Establishment of Steering Committee.  No later than thirty (30) days after the
Effective Date, the Parties will establish a committee to oversee and monitor
the Development and Commercialization of the Product in the Territory (the
“Steering Committee”).  

3.1.1.The Steering Committee will be composed of three (3) representatives of
each Party, who shall be appointed (and may be replaced at any time) by such
Party on written notice to the other Party in accordance with this
Agreement.  Any member of the Steering Committee may designate a substitute to
attend and perform the functions of that member at any meeting of the Steering
Committee.  

3.1.2.The Steering Committee will be held [*****] during the Term, or more
frequently as agreed by the Steering Committee provided that the minimum
frequency will be decreased to once each year after the first anniversary of the
First Commercial Sale of the Product.  The location of regularly scheduled
in-person Steering Committee meetings shall alternate between the offices of the
Parties, unless otherwise agreed.  Meetings may be held telephonically, provided
that at least one meeting in a Calendar Year is an in-person meeting.  

3.1.3.The Party hosting any Steering Committee meeting shall appoint one person
(who need not be a member of the Steering Committee) to attend the meeting and
record the minutes of the meeting.  Such minutes shall be circulated to the
Parties promptly following the meeting for review, comment and distribution.  A
final copy of the minutes of each meeting, clearly describing any formal actions
taken by the Steering Committee, shall be approved and signed by a
representative from each Party within thirty (30) days after the meeting.  

3.1.4.The Steering Committee will operate by unanimous consent, with each Party
having a single vote.  

3.1.5.At any time during the Term and for any reason, Dermira shall have the
right to withdraw from participation in the Steering Committee effective
immediately upon written notice to Maruho.

 

3.2.

Steering Committee Responsibilities.  In addition to and without limiting the
general oversight functions described above, the Steering Committee shall
perform the following functions specific to Maruho’s Development and
Commercialization of Product in the Field and Territory (other than the function
described in 3.2.9 which is specific to Dermira’s development and
Commercialization):

3.2.1.[*****] the Development Plan and any proposed amendments to the
Development Plan;

8

 

[*****] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

3.2.2.[*****] the following, for which Maruho will prepare summaries, each with
sufficient detail regarding, as applicable, general strategy, dosing, efficacy,
safety, and inclusion and exclusion criteria: (a) any non-clinical studies and
protocols and any non-clinical study report conclusions; (b) any clinical trial
protocols and any clinical study report conclusions, (c) any Regulatory Filing,
and (d) any scientific publication or public presentation regarding DRM04 drug
substance or Product. With respect to the approval process under Section 3.2.2,
at Maruho’s discretion, the applicable summary may be sent directly to Dermira’s
Steering Committee members and if such Steering Committee members have not
responded within [*****] Business Days, then the applicable approval shall be
deemed given by Dermira’s Steering Committee members.  Maruho shall provide the
summaries in English, but shall not be obligated to translate the underlying
protocols and documents identified in Section 3.2.2, provided Maruho shall
continue to be obligated to maintain and make available such protocols and
documents in accordance with Section 4.3.;

3.2.3.[*****], provided that the Steering Committee approval shall no longer be
required if Maruho and not Dermira supplies the DRM04 drug substance in the
Territory;

3.2.4. [*****], provided that the Steering Committee approval shall no longer be
required if Maruho and not Dermira supplies the Product in the Territory;

3.2.5.[*****] Maruho’s non-binding forecast for supply requirements of Product
and Dermira’s plans for providing such supply, provided that the Steering
Committee review shall no longer be required if Maruho and not Dermira supplies
the Product in the Territory;

3.2.6.[*****] the commercialization plan and proposed amendments to the
commercialization plan;

3.2.7.[*****] requests by Dermira for including certain costs as Incremental
Cost and amending Schedule E accordingly;

3.2.8.[*****] requests by Maruho for Dermira support and assistance in
connection with the Development or supply of the Product in the Territory and
associated budget to the extent such support and assistance is not [*****];

3.2.9.[*****] Dermira’s progress of its development and the Commercialization of
the Product outside the Territory.

3.2.10.establishing working committees and delegate authority of the Steering
Committee thereto as the Steering Committee deems necessary; and

3.2.11.serve as the first forum for settlement of disputes or disagreements
arising from the Development or Commercialization of the Product in the
Territory, unless otherwise indicated in this Agreement.

9

 

[*****] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

3.3.

Decision Making.  Decisions of the Steering Committee shall be made by unanimous
vote, with each Party having one vote.  If the votes required to approve a
decision cannot be reached within the Steering Committee, then the Parties shall
refer the matter, within [*****] Business Days after the matter was first
considered by the Steering Committee, to their respective Chief Executive
Officers (“CEOs”) or a representative designated by CEOs (“Designee”) for
discussion and attempted resolution in good faith.  Such resolution, if any, of
a referred matter by the CEOs or Designees shall be final and binding upon the
Parties and shall be considered a decision of the Steering Committee for
purposes of this Agreement.  If [*****] Business Days after the matter was first
submitted to the CEOs, the CEOs or Designees are unable to reach consensus, then
(i) Dermira shall have the deciding vote on any matter that could potentially
result in a negative impact on the development or Commercialization of the
Product outside of the Territory (ii) Maruho shall have the deciding vote on any
matter substantially related to Development, manufacture or Commercialization of
the Product in the Field and Territory, provided that is also not a matter
within Section 3.3(i).  For any disputed matters at the Steering Committee that
are not resolved by the CEOs or Designees and do not fall within subclauses (i)
or (ii), the Parties shall submit the matter to arbitration in accordance with
Section 16.3.  The Steering Committee, the CEOs, Designees, or the arbitrators
shall be guided in resolving any potential future dispute that Maruho explicitly
agreed to reimburse Dermira for the Incremental Cost.

4.DEVELOPMENT and COMMERCIALIZATION

 

4.1.

Development Efforts.  Within sixty (60) days following the Effective Date,
Maruho shall prepare and provide to Dermira the proposed initial Development
Plan. As soon as practicable, the Parties shall hold a Steering Committee
meeting to review and approve the Development Plan as provided by Section
3.2.  Maruho shall itself, or through its Affiliates or sublicensees, use
Commercially Reasonable Efforts to Develop the Product in the Field and
Territory in accordance with the approved Development Plan and in accordance
with all Applicable Laws. In connection with its efforts to Develop the Product,
Maruho shall bear all responsibility and expense for filing Regulatory Filings
in Maruho’s name and obtaining Regulatory Approval for the Product in the Field
and Territory.  Maruho will undertake such activities at its sole
expense.  Without the prior written consent of Dermira, Maruho shall not contact
any Third Party, or otherwise engage in discussions with a Third Party,
regarding access to such Third Party’s data that may be used in connection with
the Development or the Regulatory Approval of the Product in the Field and
Territory.

 

4.2.

Commercialization.  Subject to Dermira’s obligation under the Development Supply
Agreement and the Commercial Supply Agreement, Maruho shall itself, or through
its Affiliates or sublicensees, use Commercially Reasonable Efforts to
Commercialize the Product in the Territory.  Maruho will undertake such
activities at its sole expense.

10

 

[*****] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

4.3.

Records.  Maruho shall maintain records of the Development or Commercialization
of the Product in the Territory in sufficient detail and in good scientific
manner as shall reflect, to the reasonable extent, work done by Maruho or by a
Third Party on Maruho’s behalf and results achieved (the “Records”), including
data in the form required under any applicable governmental regulations.  For
avoidance of doubt, Records include all correspondences between Maruho (or a
Third Party on Maruho’s behalf) and any government agency including but not
limited to the Regulatory Authority. For clarity, the Relevant Records defined
in Section 7.1.1 are not included in the definition of the Records.

4.3.1.Maruho shall maintain the Records during the Term and for a period equal
to the longer of (a) [*****] years or (b) the period of time required by
Applicable Laws.  

4.3.2.Within [*****] of the Effective Date, Maruho shall establish an electronic
repository reasonably acceptable and accessible to Dermira.  Maruho shall
maintain such repository and ensure to a reasonable extent that the Records are
placed therein no later than [*****] Business Days after creation of such
Records.  For avoidance of doubt, other than the Records necessary for the
Steering Committee review and approval as enumerated in Section 3.2, Maruho has
[*****] any of the other Records or any other documents [*****] that are
deposited in the electronic repository.

 

4.4.

Reports.  No later than the Report Due Date, Maruho shall provide to Dermira a
written report, in the English language, that contains the results of the
Development or Commercialization of the Product for such Calendar Quarter,
including status of any non-clinical or clinical study, study findings, summary
of discussions with the Regulatory Authority, total monthly sales calculation of
Net Sales of Product (with explicit enumeration of all Deductions) and all
royalty due (including explicit enumeration of any foreign exchange rates
employed), and invention disclosure (“Reports”).  Maruho shall also provide
Dermira with such additional information as Dermira may reasonably request, at
such times as Dermira reasonably requests, in order for Dermira to comply with
its reporting obligations or to verify Maruho’s compliance with its obligations
under this Agreement.

11

 

[*****] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

4.5.

Safety Reporting. Maruho acknowledges that Dermira has certain reporting
obligations to the FDA regarding the Product.  Maruho shall cooperate with
Dermira and shall ensure that Dermira is provided with all information in a
timely manner to enable Dermira to comply with its reporting obligations to the
FDA or its equivalent outside of the Territory.  As promptly as possible
following the Effective Date and at least before the start of the first
non-clinical study or clinical trial conducted by Maruho with DRM04 drug
substance or the Product, the Parties shall enter into a safety agreement
governing the Parties’ respective responsibilities with respect to Adverse Drug
Experiences, complaints and other safety-related matters relating to the
Product.

4.5.1.Dermira shall own and maintain the global safety database with respect to
the Product [*****].  

4.5.2.Any Adverse Drug Experience known by a Party or its Affiliates or Third
Party subcontractors must be reported to the other Party in writing in
accordance with the timelines and procedures set forth in the Safety Agreement.

4.5.3.Maruho shall cooperate with Dermira to ensure the collection, reporting
and follow-up of any safety data in the Territory.  

4.5.4.Dermira shall have the final decision on any drug safety or
pharmacovigilance matters from the global perspective; provided that Maruho
shall have the responsibility to conduct pharmacovigilance activities in the
Territory.

4.5.5.Maruho shall not, and shall ensure that each of its Affiliates, agents or
Third Party subcontractors shall not, make any public statement or give any
public opinion on drug safety or pharmacovigilance matters, whether orally or in
writing, without first having received Dermira’s express written consent to do
so, provided that Dermira shall not withhold, delay or condition such consent in
a manner that would result in Maruho’s non-compliance with Applicable Law and
further provided that once Dermira has provided its consent for a particular
statement or opinion then Maruho shall be able to freely release such statement
or opinion without the need for additional consent.

5.MANUFACTURE OF PRODUCT

 

5.1.

Development Supply Agreement.  Pursuant to the Development Supply Agreement (as
defined below), Dermira shall be responsible for the supply of DRM04 drug
substance and supply of Product for Maruho’s non-clinical and clinical
Development meeting the specifications provided to Maruho prior to the Effective
Date ([*****], the “Specifications”) and if [*****] for the Development in the
Territory, the Parties will [*****] as provided by Section 3.2.  For avoidance
of doubt, the Parties have explicitly agreed that Maruho shall reimburse Dermira
for all [*****] incurred by Dermira, in support of Maruho’s Development of
Product, including all costs specific only for the Territory.  

12

 

[*****] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

Dermira’s baseline costs are based on the [*****] (meeting Dermira’s
then-current specifications (the “Dermira Specifications”), manufacturing
processes, in-process tests, and in-process specifications for Product for
Dermira’s development and Commercialization) [*****].  Dermira will notify
Maruho of any changes to the Dermira Specifications as soon as reasonably
practicable. In addition, the Parties have explicitly agreed that the transfer
price of the Product will be Dermira’s [*****] the Product.  The Parties will
make reasonable effort to execute the supply agreement of supply of DRM04 drug
substance and the Product for non-clinical and clinical Development containing
the terms set for the on Schedule B (the “Development Supply Agreement”).  If
the Parties are unable to reach agreement on the terms of the Development Supply
Agreement by [*****] days after the Effective Date, then within [*****] days
following the end of such period the Parties shall submit the matter to a
neutral arbitrator located in London, England as follows:  (a) the arbitrator
will be selected by the Parties and shall have expertise in pharmaceutical
manufacturing and supply agreements (if the Parties are unable to reach mutual
agreement on an arbitrator, then each Party will select its neutral arbitrator
and the two selected arbitrators shall select the arbitrator), (b) each Party
shall deliver to the arbitrator and the other Party its proposed draft of the
Development Supply Agreement based on the terms set forth on Schedule B, (c) the
arbitrator shall give each Party the opportunity to explain to the arbitrator
why its draft of the Development Supply Agreement is more appropriate than the
other Party’s, which may include conducting an oral argument or an evidentiary
hearing if the arbitrator determines that it would assist the arbitrator’s
decision of which draft of the Development Supply Agreement to select, (d) the
arbitrator shall, within [*****] Business Days after receipt of the two draft
Development Supply Agreements and having heard each Party’s rationale for its
proposal, select one draft Development Supply Agreement from the two (2)
submitted, that fully reflects the terms set forth on Schedule B and (e) the
draft Development Supply Agreement selected by the arbitrator shall be executed
by both Parties and binding on the Parties and the arbitrator may not modify or
alter the terms of the Development Supply Agreement.

 

5.2.

Commercial Supply Agreement.  Pursuant to the Commercial Supply Agreement (as
defined below), Dermira shall be responsible for the commercial supply of
Product meeting the Specifications for Maruho’s Commercialization of Product in
the Territory.  For avoidance of doubt, the Parties have explicitly agreed that
Maruho shall reimburse Dermira for the [*****].  Dermira’s baseline costs are
based on the [*****] meeting the Dermira Specifications, manufacturing
processes, in-process tests, and in-process specifications) [*****]. Dermira
will notify Maruho of any changes to the Dermira Specifications as soon as
reasonably practicable. In addition, the Parties have explicitly agreed that the
transfer price of the Product will be Dermira’s [*****] the Product.  The
Parties will commence negotiations at the time of NDA filing and make reasonable
effort to execute the supply agreement for commercial supply of the Product at
least [*****] months prior to the anticipated First Commercial Sale of the
Product in the Territory (the “Commercial Supply Agreement”). The Commercial
Supply Agreement shall

13

 

[*****] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

contain the terms set forth on Schedule C.  If the Parties are unable to reach
agreement on the terms of the Commercial Supply Agreement by [*****] days after
the commencement of negotiations, then within [*****] days following the end of
such period the Parties shall submit the matter to a neutral arbitrator located
in London, England as follows:  (a) the arbitrator will be selected by the
Parties and shall have expertise in pharmaceutical manufacturing and supply
agreements (if the Parties are unable to reach mutual agreement on an
arbitrator, then each Party will select its neutral arbitrator and the two
selected arbitrators shall select the arbitrator), (b) each Party shall deliver
to the arbitrator and the other Party its proposed draft of the Commercial
Supply Agreement based on the terms set forth on Schedule C, (c) the arbitrator
shall give each Party the opportunity to explain to the arbitrator why its draft
of the Commercial Supply Agreement is more appropriate than the other Party’s,
which may include conducting an oral argument or an evidentiary hearing if the
arbitrator determines that it would assist the arbitrator’s decision of which
draft of the Commercial Supply Agreement to select, (d) the arbitrator shall,
within [*****] Business Days after receipt of the two draft Commercial Supply
Agreements and having heard each Party’s rationale for its proposal, select one
draft Commercial Supply Agreement from the two (2) submitted, that fully
reflects the terms set forth on Schedule C and (e) the draft Commercial Supply
Agreement selected by the arbitrator shall be executed by both Parties and
binding on the Parties and the arbitrator may not modify or alter the terms of
the Commercial Supply Agreement.

6.PAYMENT TERMS

 

6.1.

Payment Terms.

6.1.1.Upfront Payment.  In partial consideration of the licenses and rights
granted to Maruho hereunder, within fifteen (15) Business Days following the
Effective Date, Maruho shall pay to Dermira a one-time upfront, non-refundable
and non-creditable payment of twenty five million dollars (USD $25,000,000).

14

 

[*****] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

6.1.2.Milestone Payments.  In further consideration of the licenses and rights
granted to Maruho hereunder, upon achievement of each Milestone set forth below,
the corresponding non-creditable and non-refundable Milestone Payment shall be
payable by Maruho to Dermira.  Maruho shall notify Dermira as soon as
practicable upon achievement of each Milestone, but no later than [*****]
Business Days after Maruho’s determination of achievement and Dermira shall
submit an invoice for the applicable Milestone Payment within [*****] Business
Days after such notice.  Maruho shall pay to Dermira each applicable Milestone
Payment within [*****] days after such Milestone is achieved.

MILESTONE

MILESTONE

PAYMENT

(1)Upon [*****] for the Product [*****]

USD $[*****]

(2)Upon [*****] for the Product [*****]

USD $[*****]

(3)Upon [*****]

USD $[*****]

(4)Upon [*****]

USD $[*****]

(5)Upon [*****]

USD $[*****]

(6)Upon [*****]

USD $[*****]

(7)Upon [*****]

USD $[*****]

 

For the avoidance of doubt (a) a Milestone achieved by a sublicensee or assignee
of, or Third Party retained by, Maruho or its Affiliates shall be deemed to have
been achieved by Maruho for purposes of this Section 6.1.2, and (b) if more than
one Milestone is achieved at the same time, then each applicable Milestone
Payment will be due and payable (by way of example, if during Maruho’s first
fiscal year after First Commercial Sale, there are [*****], then Milestone
Payment 3 and Milestone Payment 4 would both be due and payable.)

6.1.3.Royalty Payments.

 

(a)

In further consideration of the licenses and rights granted to Maruho hereunder,
during the Royalty Term, Maruho shall pay to Dermira [*****] percent ([*****]%)
of Net Sales of Product in the Territory.  After the First Commercial Sale, the
Net Sales and the royalty due shall be part of the Reports in accordance with
Section 4.4.  The applicable royalty payment shall be due no later than the
Report Due Date.  

 

(b)

If a Generic Competitor is [*****] in the Field and Territory during the Royalty
Term, then the royalty rate in Section 6.1.3(a) shall be lowered from [*****]
percent ([*****]%) to [*****] percent ([*****]%) effective at the beginning of
the [*****].

15

 

[*****] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

6.1.4.Other Payments.  For payments other than Milestone Payments or royalty
payments, each Party shall pay to the other party any other amounts due under
this Agreement (that is not disputed in good faith) within [*****] days
following receipt of invoice, which shall include sufficient detail and
description regarding the invoiced amount. If any portion of the invoiced amount
is disputed, the Parties shall discuss in good faith to resolve the matter.  For
clarity, Dermira has the right to invoice Maruho in advance of incurring certain
Incremental Cost as specified in Schedule E subject to Maruho’s prior approval
for such advance payment.

6.1.5.Late Payments.  Any late payments shall bear interest, to the extent
permitted by law, at [*****] percent ([*****]%) per month.

 

6.2.

Payment Method.  

6.2.1.Any payments under Section 6 that are initially calculated in currencies
other than the US dollar shall be converted into US dollars at the average of
the daily foreign exchange rates published in the online version of the Wall
Street Journal (currently located www.wsj.com) for the Calendar Quarter for
which such payments apply, or for periods less than a Calendar Quarter, the
average of the daily rates published in the Wall Street Journal for such period
.

6.2.2.All payments from Maruho to Dermira shall be made by wire transfer in US
Dollars to the credit of such bank account as may be designated by Dermira in
writing to Maruho.  Any payment which falls due on a date which is not a
Business Day may be made on the next succeeding Business Day.

 

6.3.

Taxes.

6.3.1.It is understood and agreed between the Parties that any amounts payable
by Maruho to Dermira hereunder are exclusive of any and all applicable sales,
use, value-added tax, general sales tax, excise, property, and other taxes,
levies, duties or fees in the Territory (collectively, “Taxes”).  Maruho shall
be responsible for billing and collection from its customers and remitting to
the appropriate taxing authority any and all Taxes which it is required to
collect or remit.  Each Party will be responsible for its own income and
property taxes.

6.3.2.If Maruho is required to make a payment to Dermira subject to a deduction
of tax or withholding tax (a “Withholding Tax Requirement”) then the sum payable
by Maruho (in respect of which such deduction or withholding is required to be
made) shall be increased to the extent necessary to ensure that Dermira receives
a sum equal to the sum which it would have received had no such Withholding Tax
Requirement been applicable, and the amount required to be deducted or withheld
shall be remitted by Maruho in accordance with Applicable Law in the
Territory.  Any such withholding taxes required under Applicable Law in the
Territory to be paid or withheld shall be an expense of, and borne solely by,
Maruho.

16

 

[*****] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

6.3.3.The Parties agree to cooperate and produce on a timely basis any tax forms
or reports, including an IRS Form W-8BEN, reasonably requested by the other
Party in connection with any payment made by Maruho to Dermira under this
Agreement.

7.FINANCIAL Records; AUDIT RIGHTS  

 

7.1.

Relevant Records.  

7.1.1.Relevant Records.  Maruho shall maintain accurate financial books and
records pertaining to the sublicensing of the Licensed IP Rights pursuant to
Section 2.2 and Maruho’s sale of the Product, including any and all calculations
of the applicable fees (collectively, “Relevant Records”).  Maruho shall
maintain the Relevant Records for the longer of: (a) [*****] following
expiration or termination of this Agreement or (b) the period of time required
by Applicable Law.

7.1.2.Audit Request.  Dermira shall have the right during the Term and for
[*****] thereafter to engage, at its own expense, an independent auditor
reasonably acceptable to Maruho to examine the Relevant Records from
time-to-time, but no more frequently than [*****], as may be necessary to verify
compliance with the terms of this Agreement.  Such audit shall be requested in
writing at least [*****] days in advance, and shall be conducted during Maruho’s
normal business hours and otherwise in manner that minimizes any interference to
Maruho’s business operations.

7.1.3.Audit Fees and Expenses.  Dermira shall bear any and all fees and expenses
it may incur in connection with any such audit of the Relevant Records;
provided, however, in the event an audit reveals an underpayment of Maruho of
more than [*****] percent ([*****]%) as to the period subject to the audit,
Maruho shall reimburse Dermira for any reasonable and documented out-of-pocket
costs and expenses of the audit within [*****] days after receiving invoices
thereof.

7.1.4.Payment of Deficiency.  If any audit establishes that Maruho underpaid any
amounts due to Dermira under this Agreement, then Maruho shall pay Dermira any
such deficiency within [*****] days after receipt of written notice
thereof.  For the avoidance of doubt, such payment will be considered a late
payment, subject to Section 6.1.5.

8.INTELLECTUAL PROPERTY RIGHTS

 

8.1.

Pre-existing IP.  Each Party shall retain all rights, title and interests in and
to any Intellectual Property Rights that are owned, licensed or sublicensed by
such Party prior to the Effective Date of this Agreement.  

 

8.2.

Developed IP.  Dermira shall solely own all rights, title and interests in and
to any Intellectual Property Rights that are both: (a) related to the Product,
and (b) conceived, developed or reduced to practice by Maruho, its Affiliates or
its

17

 

[*****] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

sublicensees on or following the Effective Date (collectively, “Developed
IP”).  Maruho hereby assigns to Dermira all right, title and interest in and to
the Developed IP.

 

8.3.

Dermira Product IP.  Dermira shall retain all rights, title and interests in and
to any Intellectual Property Rights that are conceived, developed or reduced to
practice by Dermira or its Affiliates after the Effective Date and are necessary
to Develop or Commercialize Product (the “Dermira Product IP”).

 

8.4.

Dermira Other IP.  Dermira shall retain all rights, title and interests in and
to any Intellectual Property Rights that are conceived, developed or reduced to
practice by Dermira or its Affiliates after the Effective Date and are not
necessary to Develop or Commercialize Product (the “Dermira Other IP”).  For
avoidance of doubt, licenses granted to Maruho under this Agreement exclude
Dermira Other IP.

 

8.5.

Maruho Other IP.  Maruho shall retain all rights, title and interests in and to
any Intellectual Property Rights that are conceived, developed or reduced to
practice by Maruho or its Affiliates after the Effective Date and are not
Developed IP (the “Maruho Other IP”).  For avoidance of doubt, the rights
assigned to Dermira under this Agreement exclude Maruho Other IP.

 

8.6.

Patents.

 

(a)

Patent Prosecution, Maintenance and Enforcement.  Dermira shall have the sole
right and responsibility for filing, prosecuting (including in connection with
any reexaminations, oppositions and the like), maintaining and enforcing the
Patent Rights in the Territory in Dermira’s name and at Dermira’s own cost and
expense.  Dermira shall use Commercially Reasonable Efforts to obtain up to
[*****] of patent term extension for the Patent Rights in the Territory.

 

(b)

Assistance.  Maruho will provide reasonable assistance to Dermira, at Dermira’s
expense, including but not limited to bearing the Maruho’s labor cost calculated
based on the same rate to the Dermira’s FTE Rate, in connection with the filing,
prosecution and maintenance of the Patent Rights in the Territory, where such
assistance shall include providing access to relevant persons and executing all
documentation reasonably requested by Dermira.  As reasonably requested by
Dermira in writing reasonably in advance, Maruho shall cooperate in obtaining
patent term restoration, supplementary protection certificates or their
equivalents, and patent term extensions with respect to the Patent Rights in the
Territory.

 

8.7.

Product Trademarks.  Dermira shall notify Maruho of the filing of any trademark
application for the Product as soon as reasonably practicable.  Upon Dermira’s
request, Maruho shall [*****] the use of a Dermira Trademark for the Product in
the Territory.  If Maruho uses a Dermira Trademark for the Product, Dermira
shall grant to Maruho an exclusive, sublicensable right to use such

18

 

[*****] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

Dermira Trademark for the Development and Commercialization of the Product in
the Field and Territory [*****] and Dermira shall prosecute and maintain such
Dermira Trademark in the Territory at [*****] cost. If Maruho [*****] a Dermira
Trademark, it may [*****].

9.CONFIDENTIALITY

 

9.1.

Definition. “Confidential Information” means the terms and provisions of this
Agreement, inventions, processes, materials, chemicals, know-how and ideas, and
other business, commercial, technical and financial information, that the
disclosing Party or any of its Affiliates has supplied or otherwise made
available to the other Party or its Affiliates.  All Know-How shall be
considered Dermira’s Confidential Information.

 

9.2.

Obligations.  The receiving Party will protect all Confidential Information
against unauthorized disclosure to Third Parties with the same degree of care as
the receiving Party uses for its own similar information, but in no event less
than a reasonable degree of care for a pharmaceutical company in a major market
country.  The receiving Party may disclose the Confidential Information to its
Affiliates, and their respective directors, officers, employees, subcontractors,
sublicensees, consultants, attorneys, and accountants, banks and investors
(collectively, “Recipients”) who have a need-to-know such information for
purposes related to this Agreement, provided that the receiving Party shall hold
such Recipients to written obligations of confidentiality with terms and
conditions at least as restrictive as those set forth in this Agreement.  

 

9.3.

Exceptions.  

9.3.1.The obligations under this Section 9 shall not apply to any information to
the extent the receiving Party can demonstrate by competent evidence that such
information:

 

(a)

is (at the time of disclosure) or becomes (after the time of disclosure) known
to the public or part of the public domain through no breach of this Agreement
by the receiving Party or any Recipients to whom it disclosed such information;

 

(b)

was known to, or was otherwise in the possession of, the receiving Party prior
to the time of disclosure by the disclosing Party;

 

(c)

is disclosed to the receiving Party on a non‑confidential basis by a Third Party
who is entitled to disclose it without breaching any confidentiality obligation
to the disclosing Party; or

 

(d)

is independently developed by or on behalf of the receiving Party or any of its
Affiliates, as evidenced by its written records, without use of the Confidential
Information.

19

 

[*****] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

9.3.2.The restrictions set forth in this Section 9 shall not apply to any
Confidential Information that the receiving Party is required to disclose under
Applicable Laws or a court order or other governmental order, provided that the
receiving Party: (a) provides the disclosing Party with prompt notice of such
disclosure requirement if legally permitted, (b) affords the disclosing Party an
opportunity to oppose or limit, or secure confidential treatment for such
required disclosure and (c) if the disclosing Party is unsuccessful in its
efforts pursuant to subsection (b), discloses only that portion of the
Confidential Information that the receiving Party is legally required to
disclose as advised by the receiving Party’s legal counsel. If and whenever any
Confidential Information of the disclosing Party is disclosed in accordance with
this Section 9.3.2, such disclosure shall not cause any such information to
cease to be Confidential Information, except to the extent that such disclosure
results in a public disclosure of such information (otherwise than by breach of
this Agreement).

9.3.3.In the event that Dermira wishes to assign, pledge or otherwise transfer
its rights to receive some or all of the Milestone Payments or royalties payable
hereunder, Dermira may disclose to a Third Party Confidential Information of
Maruho in connection with any such proposed assignment, provided that Dermira
shall provide notice to Maruho and shall hold such Third Parties to written
obligations of confidentiality with terms and conditions at least as restrictive
as those set forth in this Agreement.

 

9.4.

Right to Injunctive Relief.  The Parties agree that breaches of this Section 9
may cause irreparable harm to the non-breaching Party and shall entitle the
non-breaching Party, in addition to any other remedies available to it (subject
to the terms of this Agreement), the right to seek injunctive relief enjoining
such action.

 

9.5.

Ongoing Obligation for Confidentiality.  Upon expiration or termination of this
Agreement, the receiving Party shall, and shall cause its Recipients to, destroy
or return (as requested by the disclosing Party) any Confidential Information of
the disclosing Party. Notwithstanding the foregoing, (i) each Party may keep a
copy of Confidential Information to the extent such retention is required to
comply with Applicable Law, provided such Confidential Information is not used
for any purpose other than compliance with such Applicable Law, and (ii) each
Party’s counsel may retain a copy of any Confidential Information solely for the
purpose of establishing compliance with the terms of this Agreement in the event
of a dispute regarding the same.

10.REPRESENTATIONS, WARRANTIES AND COVENANTS

 

10.1.

Representations and Warranties by Each Party.  Each Party represents and
warrants to the other Party as of the Effective Date and during the Term that:

 

(a)

it is a corporation duly organized, validly existing, and in good standing under
the laws of its jurisdiction of formation;

20

 

[*****] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

(b)

it has full corporate power and authority to execute, deliver, and perform this
Agreement, and has taken all corporate action required by Applicable Law and its
organizational documents to authorize the execution and delivery of this
Agreement and the consummation of the transactions contemplated by this
Agreement;

 

(c)

this Agreement constitutes a valid and binding agreement enforceable against it
in accordance with its terms;

 

(d)

all consents, approvals and authorizations from all governmental authorities or
other Third Parties required to be obtained by such Party in connection with
this Agreement have been obtained; and

 

(e)

the execution and delivery of this Agreement and all other instruments and
documents required to be executed pursuant to this Agreement, and the
consummation of the transactions contemplated hereby do not and shall not: (i)
conflict with or result in a breach of any provision of its organizational
documents, (ii) result in a breach of any agreement to which it is a party that
would impair the performance of its obligations hereunder; or (iii) violate any
Applicable Law.

 

10.2.

Representations and Warranties by Dermira.  Dermira represents and warrants
that:

 

(a)

to Dermira’s Knowledge as of the Effective Date (a) there is no claim pending
alleging that the Exploitation of the Product in the Field within the Territory
infringes, misappropriates or otherwise violates the Intellectual Property
Rights of a Third Party, and (b) there is no claim pending or threatened by
Dermira alleging that a Third Party is or was infringing, misappropriating or
otherwise violating the Licensed IP Rights in the Field within the Territory. As
used herein, “Knowledge” means with respect to a matter, (i) the actual
knowledge of such matter or (ii) the knowledge of such matter that would have
been obtained [*****] in respect of such matter and [*****], or (iii) knowledge
that [*****];

 

(b)

the Rose U Agreement has been executed and delivered by Rose U and remains in
full force and effect; and,

 

(c)

Dermira shall comply with the terms of this Agreement and all Applicable Law
with respect to the performance of its obligations hereunder.

 

10.3.

Representations and Warranties by Maruho. Maruho represents and warrants to
Dermira that it shall comply with the terms of this Agreement and all Applicable
Law with respect to the performance of its obligations hereunder.

 

10.4.

No Other Warranties.  EXCEPT AS EXPRESSLY STATED IN THIS SECTION 10, NEITHER
PARTY MAKES ANY REPRESENTATIONS OR

21

 

[*****] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

EXTENDS ANY WARRANTIES OF ANY KIND, EITHER EXPRESS OR IMPLIED, STATUTORY OR
OTHERWISE, INCLUDING BUT NOT LIMITED TO WARRANTIES OF TITLE, NON-INFRINGEMENT,
VALIDITY, ENFORCEABILITY, MERCHANTABILITY AND FITNESS FOR A PARTICULAR
PURPOSE.  ANY INFORMATION PROVIDED BY DERMIRA OR ITS AFFILIATES IS MADE
AVAILABLE ON AN “AS IS” BASIS WITHOUT WARRANTY WITH RESPECT TO COMPLETENESS,
COMPLIANCE WITH REGULATORY STANDARDS OR REGULATIONS OR FITNESS FOR A PARTICULAR
PURPOSE OR ANY OTHER KIND OF WARRANTY WHETHER EXPRESS OR IMPLIED.

11.INDEMNIFICATION

 

11.1.

Indemnification by Dermira.  Dermira shall defend, indemnify and hold harmless
Maruho and its Affiliates, and their respective officers, directors, employees,
contractors, agents and assigns, from and against any Losses and Claims arising
or resulting from: (a) infringement of a Third Party’s Intellectual Property
Rights by the Exploitation of the Product in the Field and in the Territory to
the extent the Losses and Claims arise from DRM04 drug substance or Product in
the form set forth in the Specifications as supplied by Dermira, (b) the
negligence, recklessness or wrongful intentional acts or omission of Dermira,
its Affiliates, subcontractors or sublicensees in the supply of DRM04 drug
substance or Product to Maruho, (c) breach by Dermira of any representation,
warranty or covenant as set forth in this Agreement or (d) manufacture of the
DRM04 drug substance or the Product as supplied by Dermira.  For avoidance of
doubt, the foregoing indemnification does not include Losses and Claims that
arise (i) as a result of [*****] the manufacturing processes, in-process tests,
in-process specifications or Specifications, in each case that are [*****], or
(ii) as a result of an allegation or finding of trademark infringement of a
Third Party trademark by a Product Trademark or Maruho’s use of a Dermira
Trademark in the Territory.

 

11.2.

Indemnification by Maruho.  Maruho shall defend, indemnify and hold harmless
Dermira and its Affiliates (and if applicable, Rose U and its Affiliates and/or
Stiefel and its Affiliates in accordance with Section 2.3.3), and their
respective officers, directors, employees, contractors, agents and assigns, from
and against any Losses and Claims arising or resulting from: (a) the Development
of a Product by Maruho, its Affiliates, subcontractors or sublicensees to the
extent that such Losses and Claims are not the result Dermira’s negligence,
recklessness, or wrongful intentional acts or omissions, (b) the
Commercialization of a Product by Maruho, its Affiliates, subcontractors or
sublicensees, (c) the negligence, recklessness or wrongful intentional acts or
omissions of Maruho, its Affiliates, subcontractors or sublicensees with respect
to the performance of Maruho’s obligations under this Agreement, or (d) breach
by Maruho of any representation, warranty or covenant as set forth in this
Agreement.

22

 

[*****] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

11.3.

Indemnification Procedure.  Subject to Section 2.3.3 (if applicable), in
connection with any Losses and Claims for which a Party (the “Indemnitee”) seeks
indemnification from the other Party (the “Indemnitor”) pursuant to this
Agreement, the Indemnitee shall: (a) give to Indemnitor prompt written notice of
the Losses and Claims; provided, however, that failure to provide such notice
shall not relieve the Indemnitor of its liability or obligation hereunder,
except to the extent of any material prejudice as a direct result of such
failure; (b) cooperate with the Indemnitor, at the Indemnitor’s expense, in
connection with the defense and settlement of the Losses and Claims; and (c)
permit the Indemnitor to control the defense and settlement of the Losses and
Claims; provided, however, that in the event such settlement materially
adversely impacts the Indemnitee’s rights or obligations, the Indemnitor may not
settle the Losses and Claims without the Indemnitee’s prior written consent,
which shall not be unreasonably withheld or delayed.  Further, the Indemnitee
shall have the right to participate (but not control) and be represented in any
suit or action by advisory legal counsel of its selection and at its own
expense.  

12.LIMITATION OF LIABILITY

 

12.1.

Consequential Damages Waiver.  Except for a breach of Section 9 OR OBLIGATIONS
ARISING UNDER SECTION 11, NEITHER PARTY SHALL BE LIABLE FOR ANY INDIRECT,
CONSEQUENTIAL, SPECIAL, EXEMPLARY OR PUNITIVE DAMAGES, INCLUDING DAMAGES FOR
LOST PROFITS OR LOST REVENUES REGARDLESS OF WHETHER IT HAS BEEN INFORMED OF THE
POSSIBILITY OR LIKELIHOOD OF SUCH DAMAGES OR THE TYPE OF CLAIM, CONTRACT OR TORT
(INCLUDING NEGLIGENCE).

13.TERM; TERMINATION

 

13.1.

Term.  The term of this Agreement shall commence as of the Effective Date and
shall expire upon the expiration of the Royalty Term.

 

13.2.

Termination for Cause.  Each Party shall have the right, without prejudice to
any other remedies available to it at law or in equity, to terminate this
Agreement in the event the other Party breaches any of its material obligations
hereunder and fails to cure such breach within [*****] days of receiving notice
thereof; provided, however, if such breach is capable of being cured, but cannot
be cured within such [*****] day period, and the breaching Party initiates
actions to cure such breach within such period and thereafter diligently pursues
such actions, the breaching Party shall have such additional period as is
reasonable to cure such breach, but in no event will such additional period
exceed [*****] days.  Any termination by a Party under this Section 13.2 shall
be without prejudice to any damages or other legal or equitable remedies to
which it may be entitled from the other Party.  For the avoidance of doubt,
Maruho’s failure to use Commercially Reasonable Efforts to Develop and
Commercialize the Product shall constitute a material breach by Maruho under
this Agreement and Dermira’s failure to supply

23

 

[*****] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

the DRM04 drug substance or the Product in accordance with the Development
Supply Agreement or Commercial Supply Agreement shall constitute a material
breach by Dermira.

 

13.3.

Termination for a Bankruptcy Event.  Each Party shall have the right to
terminate this Agreement in the event of a Bankruptcy Event with respect to the
other Party.  “Bankruptcy Event” means the occurrence of any of the following:
(a) the institution of any bankruptcy, receivership, insolvency, reorganization
or other similar proceedings by or against a Party under any bankruptcy,
insolvency, or other similar law now or hereinafter in effect, including any
section or chapter of the United States Bankruptcy Code, as amended or under any
similar laws or statutes of the United States or any state thereof (the
“Bankruptcy Code”), where in the case of involuntary proceedings such
proceedings have not been dismissed or discharged within [*****] days after they
are instituted, (b) the insolvency or making of an assignment for the benefit of
creditors or the admittance by a Party of any involuntary debts as they mature,
(c) the institution of any reorganization, arrangement or other readjustment of
debt plan of a Party not involving the Bankruptcy Code, (d) appointment of a
receiver for all or substantially all of a Party’s assets, or (e) any corporate
action taken by the board of directors of a Party in furtherance of any of the
foregoing actions.

 

13.4.

Maruho Termination.  Maruho shall have the right to terminate this Agreement
upon [*****] days written notice to Dermira upon the occurrence of: (a) the
Product has not received Regulatory Approval in the Territory by the end of
2027, (b) the labeling for the Product obtained or expected to be obtained in
the Territory will not allow for an economically-viable Commercialization of the
Product, (c) the initial Japan National Health Insurance (NHI) price or that of
subsequent revisions does not allow for an economically-viable Commercialization
of the Product in the Territory or (d) the Development or the Commercialization
of the Product could not be continued due to a safety issue related to DRM04 or
the Product.

 

13.5.

Termination for Challenge to Licensed IP Rights.  Dermira shall have the right
to immediately terminate this Agreement at any time after the Effective Date in
the event Maruho or any of its Affiliates or its or their sublicensees contests
or challenges, or supports or assists any Third Party to contest or challenge,
in any patent office, court, regulatory agency or other forum, Dermira’s
ownership of or rights in, or the validity, enforceability or scope of, any of
the Licensed IP Rights.

 

13.6.

Effect of Termination or Expiration.  

13.6.1.Upon termination or expiration of this Agreement, Maruho shall pay to
Dermira all amounts due to Dermira as of the effective date of termination or
expiration within [*****] days following the effective date of termination or
expiration.

24

 

[*****] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

13.6.2.Upon expiration (but not termination) of this Agreement, Dermira hereby
grants to Maruho a royalty-free right and license to use a Dermira Trademark
used by Maruho and the Know-How for the purpose of the Development and
Commercialization of the Product in the Field within the Territory.

13.6.3.Upon termination of this Agreement, Maruho shall have the right to sell
its remaining inventory of Product following the termination of this Agreement
so long as Maruho has fully paid, and continues to fully pay when due, any and
all royalties owed to Dermira, and Maruho otherwise is not in material breach of
this Agreement.

13.6.4.Upon termination of this Agreement, all licenses granted by Dermira to
Maruho shall terminate.  For avoidance of doubt, termination of the licenses
granted by Dermira to Maruho shall terminate all sublicenses granted by Maruho
hereunder.

13.6.5.Upon termination of this Agreement:

 

(a)

Maruho shall: (i) [*****] to Dermira, transfer to Dermira all data, Regulatory
Filings and Regulatory Approvals held by Maruho with respect to the Product,
(ii) to the extent subsection (i) is not permitted by the Regulatory Authority,
[*****] to Dermira, permit Dermira to cross-reference and rely upon any
Regulatory Approvals and Regulatory Filings filed by Maruho with respect to the
Product, and (iii) except as set forth in Section 13.6.3 cease the further
manufacture, Development  or Commercialization of Product in the Territory
provided that if Maruho terminated this Agreement in accordance with 13.2 or
13.3 Dermira shall pay [*****] to Maruho for the transfer and cross reference.

 

(b)

Except in the case of termination by Maruho under Section 13.2 or 13.3, Maruho
hereby grants to Dermira a [*****] license to use the Product Trademarks for the
purpose of manufacturing, marketing, distributing, selling or otherwise
Exploiting the Product.

 

13.7.

Survival.  Expiration or termination of this Agreement shall not relieve the
Parties of any obligation accruing hereunder prior to such expiration or
termination.  Without limiting the foregoing, the provisions of Sections 2.3.3,
2.3.4, 2.3.5, 4.3, 4.5, 7, 8.1, 8.6(b), 9, 11, 12, 13.6, 13.7, 15.1 and 17 shall
survive expiration or termination of this Agreement.  

14.PRESS RELEASES

Each Party desires to issue a press release regarding this Agreement.  Both
press releases are attached hereto as Schedule D.  Such press releases shall be
issued within three (3) Business Days after the Effective Date.  Except as
required by applicable laws (including disclosure requirements of the SEC or any
stock exchange on which securities issued by a Party are traded), neither Party
shall make any other public announcement concerning this Agreement or the

25

 

[*****] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

subject matter hereof without the prior written consent of the other, which
shall not be unreasonably withheld or delayed; provided that each Party may make
any public statement in response to questions by the press, analysts, investors
or those attending industry conferences or financial analyst calls, or issue
press releases, so long as any such public statement or press release is not
inconsistent with prior public disclosures or public statements approved by the
other Party pursuant to this Section.  In the event of such a required public
announcement, to the extent practicable under the circumstances, the Party
making such announcement shall provide the other Party with a copy of the
proposed text of such announcement at least three (3) Business Days prior to the
scheduled release to afford such other Party a reasonable opportunity to review
and comment upon the proposed text.

15.Maruho INSURANCE

 

15.1.

Insurance Requirements.  Maruho will maintain during the Term and until the
later of: (a) [*****] after termination or expiration of this Agreement, or (b)
the date that all statutes of limitation covering claims or suits that may be
instituted for personal injury based on the sale or use of the Product have
expired, product liability insurance with coverage limits of not less than
[*****] dollars (USD $[*****]) per occurrence and [*****] dollars (USD $[*****])
in the aggregate and clinical trial insurance which reasonably covers the
liabilities arising from each clinical trials.  Maruho has the right to provide
the total limits required by any combination of primary and umbrella/excess
coverage.  The minimum level of insurance set forth herein shall not be
construed to create a limit on Maruho’s liability hereunder.

 

15.2.

Policy Notification.  Upon Dermira’s request, Maruho shall provide Dermira with
certified copies of such policies or original certificates of insurance
evidencing such insurance.

16.DISPUTE RESOLUTION

 

16.1.

General.  The following procedures shall be used to resolve any dispute arising
out of or in connection with this Agreement except for disputes for which
injunctive or other equitable relief is sought to prevent the unauthorized use
or disclosure of proprietary materials or information or prevent the
infringement or misappropriation of a Party’s Intellectual Property Rights.  Any
dispute that is not otherwise resolved by the Parties as provided by Section 3.3
shall skip the procedure in Section 16.2 and go directly to Section 16.3.  For
avoidance of doubt, disputes relating to the terms of the Development Supply
Agreement or the Commercial Supply Agreement shall be resolved as provided by
Section 5.1 and 5.2 respectively and not by the procedures of this Article 16.  

26

 

[*****] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

16.2.

Meeting.  Promptly after the written request of either Party, each of the
Parties shall appoint a designated representative to meet in person or by
telephone to attempt in good faith to resolve any dispute.  If the designated
representatives do not resolve the dispute within [*****] Business Days of such
request, then an executive officer of each Party shall meet in person or by
telephone to review and attempt to resolve the dispute in good faith. The
executive officers shall have [*****] Business Days to attempt to resolve the
dispute.

 

16.3.

Arbitration.  Any disputes that are not otherwise resolved by the Parties shall
be submitted to binding arbitration with the International Centre for Dispute
Resolution (“ICDR”) in San Francisco, California, U.S.A. in accordance with the
then-prevailing commercial arbitration rules of the ICDR.  The language of the
arbitration shall be English.  For avoidance of doubt, disputes relating to the
terms of the Development Supply Agreement or the Commercial Supply Agreement
shall be resolved as provided by Section 5.1 and 5.2 respectively.  

16.3.1.There shall be three (3) arbitrators, one selected by the initiating
Party in the request for arbitration, the second selected by the other Party
within [*****] days of the request for arbitration, and the third (who shall act
as chairperson of the arbitration tribunal) selected by the two (2)
Party-appointed arbitrators within [*****] days of the selection of the second
arbitrator.  In the event that the respondent fails to select an arbitrator, or
if the two Party-appointed arbitrators are unable or fail to agree upon the
third arbitrator, the ICDR shall designate the remaining arbitrator(s) required
to comprise the tribunal.  

16.3.2.Each arbitrator chosen shall speak, read, and write English fluently and
shall be either (i) a practicing lawyer who has specialized in business
litigation with at least ten (10) years of experience, or (ii) a retired judge
of a court of general jurisdiction.  

16.3.3.The arbitrators shall issue an award within [*****] of the submission of
the request for arbitration.  This time limit may be extended by agreement of
the Parties or by the tribunal if necessary.  It is expressly understood and
agreed by the Parties that the rulings and award of the tribunal shall be
conclusive on the Parties, their successors and permitted assigns.  Judgment on
the award rendered by the tribunal may be entered in any court having
jurisdiction thereof.

16.3.4.The cost of the arbitration, including the fees and expenses of the
arbitrator, will be shared equally by the Parties.  The prevailing Party shall
be entitled to recover from the losing Party the prevailing Party’s attorneys’
fees and costs.  The arbitrator shall have the right to apportion liability
between the Parties, but will not have the authority to award any damages or
remedies not available under the express terms of this Agreement.  

27

 

[*****] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

17.GENERAL PROVISIONS

 

17.1.

Assignment.  Neither Party may assign its rights and obligations under this
Agreement without the other Party’s prior written consent, except that: (a)
Dermira may assign to a Third Party its rights to receive some or all of the
fees payable hereunder, (b) each Party may assign its rights and obligations
under this Agreement or any part hereof to one or more of its Affiliates without
the consent of the other Party; and (c) either Party may assign this Agreement
in its entirety to a successor to all or substantially all of its business to
which this Agreement relates.  The assigning Party shall provide the other Party
with prompt written notice of any such assignment.  Any permitted assignee
pursuant to clauses (b) and (c) above shall assume all obligations of its
assignor under this Agreement, and no permitted assignment shall relieve the
assignor of liability for its obligations hereunder.  Any attempted assignment
in contravention of the foregoing shall be void.

 

17.2.

Severability.  Should one or more of the provisions of this Agreement become
void or unenforceable as a matter of law, then such provision will be
ineffective only to the extent of such prohibition or invalidity, without
invalidating the remainder of this Agreement, and the Parties agree to
substitute a valid and enforceable provision therefor which, as nearly as
possible, achieves the desired economic effect and mutual understanding of the
Parties under this Agreement.

 

17.3.

Governing Law; Exclusive Jurisdiction.  

17.3.1.This Agreement shall be governed by and construed under the laws in
effect in the State of California, U.S.A., without giving effect to any
conflicts of laws provision thereof or of any other jurisdiction that would
produce a contrary result, except that issues subject to the arbitration clause
and any arbitration hereunder shall be governed by the applicable commercial
arbitration rules and regulations.  

17.3.2.The courts located in San Francisco, California, U.S.A. shall have
exclusive jurisdiction over any action brought to enforce this Agreement, and
each of the Parties hereto irrevocably: (a) submits to such exclusive
jurisdiction for such purpose; (b) waives any objection which it may have at any
time to the laying of venue of any proceedings brought in such courts; (c)
waives any claim that such proceedings have been brought in an inconvenient
forum, and (d) further waives the right to object with respect to such
proceedings that any such court does not have jurisdiction over such
Party.  Notwithstanding the foregoing, application may be made to any court of
competent jurisdiction with respect to the enforcement of any judgment or award.

 

17.4.

Force Majeure.  Except with respect to delays or nonperformance caused by the
negligent or intentional act or omission of a Party, any delay or nonperformance
by such Party (other than payment obligations under this Agreement) will not be
considered a breach of this Agreement to the extent such delay or nonperformance
is caused by acts of God, natural disasters, acts of the government or civil or
military authority, fire, floods, epidemics, quarantine, energy crises, war or
riots

28

 

[*****] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

or other similar cause outside of the reasonable control of such Party (each, a
“Force Majeure Event”), provided that the Party affected by such Force Majeure
Event will promptly begin or resume performance as soon as reasonably
practicable after the event has abated.  If the Force Majeure Event prevents a
Party from performing any of its obligations under this Agreement for one
hundred eighty (180) days or more, then the other Party may terminate this
Agreement immediately upon written notice to the non-performing Party.

 

17.5.

Translation.  [*****].

 

17.6.

Obligation. Each Party shall bear the cost for performing its own obligations
herein including but not limited to the labor cost of its own employees unless
otherwise explicitly set forth in this Agreement.

 

17.7.

Waivers and Amendments.  The failure of any Party to assert a right hereunder or
to insist upon compliance with any term or condition of this Agreement shall not
constitute a waiver of that right or excuse a similar subsequent failure to
perform any such term or condition by the other Party.  No waiver shall be
effective unless it has been given in writing and signed by the Party giving
such waiver.  No provision of this Agreement may be amended or modified other
than by a written document signed by authorized representatives of each Party.  

 

17.8.

Relationship of the Parties.  Nothing contained in this Agreement shall be
deemed to constitute a partnership, joint venture, or legal entity of any type
between Dermira and Maruho, or to constitute one Party as the agent of the
other.  Moreover, each Party agrees not to construe this Agreement, or any of
the transactions contemplated hereby, as a partnership for any tax
purposes.  Each Party shall act solely as an independent contractor, and nothing
in this Agreement shall be construed to give any Party the power or authority to
act for, bind, or commit the other Party.

 

17.9.

Successors and Assigns.  This Agreement shall be binding upon and inure to the
benefit of the Parties hereto and their respective successors and permitted
assigns.

29

 

[*****] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

17.10.

Notices.  All notices, consents, waivers, and other communications under this
Agreement must be in writing and will be deemed to have been duly given when:
(a) delivered by hand (with written confirmation of receipt), by an
internationally recognized overnight delivery service (receipt requested), or
(b) when received by the addressee, if sent by an internationally recognized
overnight delivery service (receipt requested), in each case to the appropriate
addresses set forth below (or to such other addresses as a Party may designate
by written notice):  

If to Dermira:

Dermira, Inc.

275 Middlefield Rd., Suite 150

Menlo Park, CA 94025, U.S.A.

Attention:  Legal Department

 

If to Maruho:

Maruho Co., Ltd.

1-5-22, Nakatsu

Kita-ku, Osaka, 531-0071, Japan

Attention: Business Development Department

 

 

17.11.

Further Assurances.  Maruho and Dermira hereby covenant and agree without the
necessity of any further consideration, to execute, acknowledge and deliver any
and all such other documents and take any such other action as may be reasonably
necessary or appropriate to carry out the intent and purposes of this Agreement.

 

17.12.

No Third Party Beneficiary Rights.  Subject to Section 2.3 (and only to the
extent it is applicable), this Agreement is not intended to and shall not be
construed to give any Third Party any interest or rights (including, without
limitation, any third party beneficiary rights) with respect to or in connection
with any agreement or provision contained herein or contemplated hereby.

 

17.13.

Entire Agreement.  This Agreement, together with its Schedules, sets forth the
entire agreement and understanding of the Parties as to the subject matter
hereof and supersedes all proposals, oral or written, and all other prior
communications between the Parties with respect to such subject matter.  In the
event of any conflict between a material provision of this Agreement and any
Schedule hereto, the Agreement shall control.

 

17.14.

Counterparts.  This Agreement may be executed in two or more counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument.

 

17.15.

Cumulative Remedies.  No remedy referred to in this Agreement is intended to be
exclusive, but each shall be cumulative and in addition to any other remedy
referred to in this Agreement or otherwise available under law.

 

17.16.

Waiver of Rule of Construction.  Each Party has had the opportunity to consult
with counsel in connection with the review, drafting and negotiation of this
Agreement.  Accordingly, any rule of construction that any ambiguity in this
Agreement shall be construed against the drafting Party shall not apply.

[Signatures on next page]




30

 

[*****] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

IN WITNESS WHEREOF, the Parties intending to be bound have caused this Agreement
to be executed by their duly authorized representatives as of the Effective
Date.

 

MARUHO CO., LTD.

DERMIRA, INC.

By: /s/ Koichi Takagi

Name: Koichi Takagi

Title: President and Chief Executive Officer

By: /s/ Thomas Wiggans

Name: Thomas Wiggans

Title: Chief Executive Officer

 

31

 

[*****] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

SCHEDULE A: PATENT RIGHTS

1.PATENT RIGHTS

Application or Patent Number

Country

Controlling Entity

Filing Date

Title

[*****]

JP

Dermira

[*****]

[*****]

[*****]

PCT

Dermira

[*****]

[*****]

[*****]

PCT

Dermira

[*****]

[*****]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[*****] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

SCHEUDLE B: DEVELOPMENT SUPPLY AGREEMENT TERMS

 

Product

Dermira shall provide the DRM04 drug substance or Product in accordance with the
Specifications.  The Product shall consist of wipes in pouches (labeled with lot
number) that are ready for clinical labeling.  Maruho shall be responsible for
secondary packaging of the Product.

Maruho has the right (but not the obligation) to establish its own supply of
Product.  If Maruho were to exercise its right (in its sole discretion) to
establish its own supply of Product, “drug substance” shall be substituted for
“Product” in the terms herein.

Forecasts

Maruho shall provide an initial forecast for its yearly requirements for the
DRM04 drug substance and for Product during Development and the first [*****] of
Commercialization as an appendix to the Development Supply Agreement.  The
non-binding [*****] commercial forecast will be used by Dermira for planning
purposes until it is replaced by an updated commercial forecast in the
Commercial Supply Agreement.

Maruho shall provide Dermira with a [*****] rolling forecast on a Calendar
Quarterly basis.  The forecast for the first [*****] Calendar Quarters will be a
“Firm Forecast” and the forecast for each remaining Calendar Quarter will
represent a non-binding forecast until such time as such Calendar Quarter
becomes one of the first [*****] Calendar Quarters in a delivered Forecast, at
which time it becomes part of the Firm Forecast.

The lead time for the first purchase order will be at least [*****] prior to the
requested amount of the Product.  The amount of Product in all purchase orders
shall be consistent with the Firm Forecast.

Supply

Dermira shall provide the Products [*****].  

Dermira shall not be obligated to supply amounts of Product that [*****] unless
(a) Maruho provided sufficient notice to enable Dermira to plan and secure such
[*****] and (b) Maruho paid Dermira [*****].

Cost of Product

Maruho shall pay to Dermira [*****] the Product.

Audit Rights

Maruho shall have the right to audit the manufacturing facility, subject to the
rights Dermira has obtained from its manufacturer.  Dermira shall have the right
to accompany any audit performed by Maruho.  

Each Party shall bear its own costs associated with all such manufacturing
audits, provided that Maruho shall reimburse Dermira for any costs actually paid
to the manufacturer as a result of such audits according to the License
Agreement.

[*****] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

Payment

All payments for supply of Product will be paid in US Dollars and will be paid
within [*****] days of receipt of the invoice.

Quality Agreement  and Quality standards

Within [*****] after the execution of the Development Supply Agreement, the
Parties will enter into a quality agreement with reasonable terms that are usual
and customary in the pharmaceutical industry.  Dermira shall provide Maruho with
a certificate of release, certificate of analysis and copies of batch records.

If Maruho elects to establish its own supply of Product, the quality agreement
shall be amended accordingly.

Contract Duration

The duration of the Exclusive License Agreement.

Termination

Termination provisions to be consistent with the Exclusive License Agreement.
The Development Supply Agreement will also include a customary provision
allowing Dermira and Maruho to terminate the Development Supply Agreement for
breach of the other party.

If Dermira ever determines that it will no longer manufacture and sell the
Product outside the Territory, Dermira will have the right to terminate the
continuing supply obligation to Maruho by first providing Maruho [*****] prior
written notice. Dermira shall cooperate with Maruho during the [*****] notice
period to establish the alternative supply chain at Maruho’s expense.

Assignment

Same as Exclusive License Agreement.

Confidentiality

Provisions to be included consistent with the terms of the Exclusive License
Agreement.

Disputes, Governing Law and Jurisdiction.

Provisions to be included consistent with the terms of the Exclusive License
Agreement.

Other Customary Provisions

The Development Supply Agreement shall contain reasonable and customary terms in
the pharmaceutical industry with respect to a clinical and non-clinical supply
agreement.




[*****] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

SCHEDULE C: COMMERCIAL SUPPLY AGREEMENT TERMS

Product

Dermira shall supply the Product in accordance with the Specifications.  

Dermira is responsible for the primary packaging of the Product, subject to
Maruho approving the primary packaging.  Maruho shall be responsible for
secondary packaging of the Product. Maruho may subcontract such secondary
packaging to Dermira’s manufacturing site(s).

Maruho has the right (but not the obligation) to establish its own supply of
Product, provided that Maruho provides a [*****] written notice of its intention
of establishing such supply.  Following such written supply notice, Dermira
shall continue to supply Product until Maruho has no amount of Product in the
Firm Forecast portion of the delivered Forecast.  

If Maruho were to exercise its right (in its sole discretion) to establish its
own supply of Product, Dermira shall supply Maruho with commercial supply of
drug substance which Maruho will convert to Product for use in the Field and
Territory.  In such case, “drug substance” shall be substituted for “Product” in
the terms herein.

Forecasts

Maruho shall provide an initial non-binding forecast for its yearly requirements
for Product during the first [*****] of Commercialization as an appendix to the
Commercial Supply Agreement for reference.

Maruho shall provide Dermira with a [*****] rolling forecast. The forecast for
the first [*****] Calendar Quarters will be a “Firm Forecast” and the forecast
for each remaining Calendar Quarter will represent a non-binding forecast until
such time as such Calendar Quarter becomes one of the first [*****] Calendar
Quarters in a delivered Forecast, at which time it becomes part of the Firm
Forecast.

 

Supply

Dermira shall provide the Products [*****].  

Dermira shall not be obligated to supply amounts of Product that [*****] unless
(a) Maruho provided sufficient notice to enable Dermira to plan and secure such
[*****] and (b) Maruho paid Dermira [*****] according to the License Agreement.

Cost of Product

Maruho shall pay to Dermira [*****] the Product.

[*****] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

Audit Rights

Maruho shall have the right to audit the manufacturing facility, subject to the
rights Dermira has obtained from its manufacturer.  Dermira has the right to
accompany any audit performed by Maruho.

Each Party shall bear its own costs associated with all such manufacturing
audits, provided that Maruho shall reimburse Dermira for costs actually paid to
the manufacturer as a result of such audits according to the License
Agreement.  

Payment

All payments for supply of Product will be paid in US Dollars and will be paid
within [*****] days of receipt of the invoice.

Quality Agreement  and Quality standards

Within [*****] after the execution of the Commercial Supply Agreement, the
Parties will enter into a quality agreement with reasonable terms that are usual
and customary in the pharmaceutical industry. Maruho is responsible for
instructions for use, labels and secondary packaging for Product.

If Maruho elects to establish its own supply of Product, the quality agreement
shall be amended accordingly.

Contract Duration

The duration of the Exclusive License Agreement.

Termination

Termination provisions to be consistent with the Exclusive License Agreement.
The Commercial Supply Agreement will also include a customary provision allowing
Dermira and Maruho to terminate the Commercial Supply Agreement for breach of
the other.

If Dermira ever determines that it will no longer manufacture and sell the
Product outside the Territory, Dermira will have the right to terminate the
continuing supply obligation to Maruho by first providing Maruho [*****] prior
written notice. Dermira shall cooperate with Maruho during the [*****] notice
period to establish the alternative supply chain at Maruho’s expense.

Assignment

Same as Exclusive License Agreement.

Confidentiality

Provisions to be included consistent with the terms of the Exclusive License
Agreement.

Disputes, Governing Law and Jurisdiction.

Provisions to be included consistent with the terms of the Exclusive License
Agreement.

Other Customary Provisions

The Commercial Supply Agreement shall contain reasonable and customary terms in
the pharmaceutical industry with respect to a commercial supply agreement.

 

[*****] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

SCHEDULE D: PRESS RELEASES

[g2016110719404623710892.jpg]

 

Dermira Licenses DRM04 to Maruho for Hyperhidrosis in Japan

 

-

Terms include $25 million upfront license payment to Dermira

 

-

Maruho to fund all development and commercial costs for DRM04 in Japan

 

 

MENLO PARK, Calif., September 20, 2016 – Dermira, Inc. (NASDAQ: DERM), a
biopharmaceutical company dedicated to identifying, developing and
commercializing innovative, differentiated therapies to improve the lives of
patients with dermatologic diseases, today announced it has entered into an
exclusive license agreement with Maruho Co., Ltd., a Japanese company
specializing in dermatology. Pursuant to the terms of the agreement, Dermira has
granted Maruho an exclusive license to develop and commercialize DRM04, a
topical anticholinergic product candidate currently being developed by Dermira
for the treatment of primary axillary hyperhidrosis (excessive underarm
sweating), in Japan.

 

According to a recent study, the prevalence of primary axillary hyperhidrosis in
Japan is estimated to be approximately 5.75% of the population, or approximately
7.5 million people.

 

“Maruho is recognized as a leading dermatology company in Japan and we are
pleased it has chosen to enter into this agreement with Dermira to add DRM04 to
its clinical development pipeline for the Japanese market,” said Tom Wiggans,
chairman and chief executive officer of Dermira. “This licensing agreement
further validates the need for an effective, well-tolerated and convenient
therapy for hyperhidrosis. We look forward to working with Maruho to bring this
potential treatment to patients in Japan who suffer from this debilitating
condition.”

 

Under the terms of the agreement, Dermira will receive an initial $25 million
license payment. Dermira also is eligible to receive potential additional
payments totaling up to $70 million, contingent on the achievement of milestones
associated with submission and approval of a marketing application and certain
sales thresholds, as well as royalty payments representing up to a low
double-digit percentage of net product sales, in Japan. Maruho is responsible
for funding all development and commercial costs for the program in Japan. Until
such time, if any, as Maruho elects to establish its own source of supply,
Maruho will purchase product supply from Dermira for development and, if
applicable, commercial purposes at cost. Subject to discussions with Japanese
regulatory authorities, Maruho plans to initiate a Phase 1 clinical trial for
DRM04 in Japan.

 

This license agreement between Dermira and Maruho is not subject to the existing
Right of First Negotiation Agreement entered into between the parties in 2013,
in connection with which Maruho also made an investment in Dermira. Maruho
currently owns approximately 1.2 million shares of common stock of Dermira,
representing approximately 3.4% of Dermira’s total shares of common stock
outstanding as of August 1, 2016.

 

About DRM04 and Dermira’s Phase 3 Clinical Program

 

DRM04 is a topical anticholinergic product candidate in development for patients
with primary axillary hyperhidrosis (excessive underarm sweating). In June 2016,
Dermira reported results from two DRM04 Phase 3 clinical trials, ATMOS-1 and
ATMOS-2, which were designed as identical, multi-center, randomized,
double-blind, vehicle-controlled trials to assess the safety and efficacy of
DRM04 at a concentration of 3.75% compared to vehicle in adolescent and adult
patients (ages nine and older) with primary axillary hyperhidrosis. Both
clinical trials evaluated the safety and efficacy of DRM04 compared to vehicle.

[*****] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

The co-primary endpoints for the ATMOS-1 and ATMOS-2 Phase 3 trials were the
proportion of patients who achieved at least a four-point improvement from
baseline in sweating severity as measured by the Axillary Sweating Daily Diary
(ASDD), Dermira’s proprietary patient-reported outcome (PRO) instrument, and the
average absolute change from baseline in gravimetrically-measured sweat
production. The secondary endpoints in both trials measured the proportion of
patients who had at least a two-grade improvement from baseline as measured by
the Hyperhidrosis Disease Severity Scale (HDSS) and the proportion of patients
with at least a 50% reduction from baseline in gravimetrically-measured sweat
production. Each endpoint was measured at the end of the four-week treatment
period.

 

The ATMOS-1 trial enrolled 344 patients at 29 sites in the United States and
Germany, and the ATMOS-2 trial enrolled 353 patients at 20 sites in the United
States. Inclusion criteria required that prior to the start of treatment, all
patients produce at least 50 mg of sweat in each underarm over a five-minute
period and rate the severity of their sweating as a four or higher on the
11-point ASDD scale and as a three or a four on the four-grade HDSS. In the
ATMOS-1 trial, 229 patients were randomized to receive DRM04 and 115 patients
were randomized to receive vehicle; and in the ATMOS-2 trial, 234 patients were
randomized to receive DRM04 and 119 patients were randomized to receive vehicle.
Patients were instructed to apply the study product to each underarm once daily
for four weeks using topical wipes containing either DRM04 or vehicle only.

 

In the ATMOS-2 trial, DRM04 demonstrated statistically significant improvements
for both co-primary endpoints and both secondary endpoints compared to vehicle.
In the ATMOS-1 trial, DRM04 demonstrated statistically significant improvements
for one of the co-primary endpoints and both secondary endpoints. These results
were based on the overall dataset from the intent-to-treat population. For the
second co-primary endpoint in the ATMOS-1 trial, when extreme outlier data from
one analysis center were excluded in accordance with the pre-specified
statistical analysis plan submitted to the U.S. Food and Drug Administration
(FDA), DRM04 demonstrated statistically significant results compared to vehicle.
Consistent with previous results, DRM04 was generally well-tolerated with side
effects that were primarily mild to moderate in severity.

 

In addition to these trials, Dermira is also conducting ARIDO, an open-label
trial assessing the long-term safety of DRM04 as part of its Phase 3 program to
provide safety data for a minimum of 100 patients who have received DRM04 for at
least 12 months per the International Council on Harmonization guidelines.
Patients from the ATMOS-1 and ATMOS-2 trials were permitted to enroll in the
ARIDO trial and continue to receive DRM04 (active treatment) for up to an
additional 44 weeks from the end of the four-week treatment periods in the
ATMOS-1 or ATMOS-2 trials. A total of 564 patients, more than 80%, elected to
enroll in ARIDO. Dermira expects to complete the treatment period for the ARIDO
trial by the end of 2016.

 

Based on the results of the ATMOS-1 and ATMOS-2 trials, Dermira plans to submit
a New Drug Application (NDA) to the FDA for potential approval of DRM04. The NDA
submission is targeted for the second half of 2017, subject to the completion of
the ARIDO trial, other registration-enabling activities and a pre-NDA meeting
with the FDA.

 

About Hyperhidrosis

 

Based on the most recent data available in the United States, the prevalence of
hyperhidrosis in 2003 was estimated to be 2.8% of the population, or
approximately 7.8 million people. Hyperhidrosis is a condition of sweating
beyond what is physiologically required to maintain normal thermal regulation.
Sweat is produced by glands in the skin and released to the skin surface through
ducts. Sweat gland activity is controlled by the nervous system. The nervous
system transmits signals to the sweat glands through acetylcholine, which is
known as a neurotransmitter. Primary hyperhidrosis, which is excessive sweating
without a known cause, can affect the underarms, palms of the hands, soles of
the feet, face and other areas. According to published studies, approximately
half of hyperhidrosis sufferers have axillary hyperhidrosis, and roughly
one-third of axillary hyperhidrosis sufferers, or 1.3 million Americans, have
severe disease that is barely tolerable and frequently interferes with daily
activities or is intolerable and always interferes with daily activities as
scored by the HDSS.

[*****] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

Several studies have demonstrated that excessive sweating often impedes normal
daily activities and can result in occupational, emotional, psychological,
social and physical impairment.

 

About Dermira

 

Dermira is a biopharmaceutical company dedicated to identifying, developing and
commercializing innovative, differentiated therapies to improve the lives of
patients with dermatologic diseases. Dermira's portfolio includes three
late-stage product candidates that target significant unmet needs and market
opportunities: CIMZIA® (certolizumab pegol), in Phase 3 development in
collaboration with UCB Pharma S.A. for the treatment of moderate-to-severe
plaque psoriasis; DRM04, in Phase 3 development for the treatment of axillary
hyperhidrosis (excessive underarm sweating); and DRM01, in Phase 2b development
for the treatment of facial acne vulgaris. Dermira is headquartered in Menlo
Park, California. For more information, please visit www.dermira.com.

 

In addition to filings with the Securities and Exchange Commission (SEC), press
releases, public conference calls and webcasts, Dermira uses its website
(www.dermira.com) and LinkedIn page
(https://www.linkedin.com/company/dermira-inc-) as channels of distribution of
information about its company, product candidates, planned financial and other
announcements, attendance at upcoming investor and industry conferences and
other matters. Such information may be deemed material information and Dermira
may use these channels to comply with its disclosure obligations under
Regulation FD. Therefore, investors should monitor Dermira’s website and
LinkedIn page in addition to following its SEC filings, press releases, public
conference calls and webcasts.

 

Forward-Looking Statements

 

The information in this press release contains forward-looking statements and
information within the meaning of Section 27A of the Securities Act of 1933, as
amended, or the Securities Act, and Section 21E of the Securities Exchange Act
of 1934, as amended, or the Exchange Act, which are subject to the "safe harbor"
created by those sections. This press release contains forward-looking
statements that involve substantial risks and uncertainties, including
statements with respect to Maruho’s plans for the development and
commercialization of, including the initiation of a Phase 1 clinical trial for,
DRM04 in Japan; potential payments to Dermira based upon the successful
achievement of regulatory- and sales-based milestones for DRM04 and potential
royalty payments for net product sales in Japan; the use of DRM04 as a safe and
effective treatment for hyperhidrosis; the expected timing for completion of the
treatment period for the open-label ARIDO Phase 3 trial and the results of such
trial; the timing of the anticipated pre-NDA meeting with the FDA and other
registration-enabling activities; and the potential NDA submission to
the FDA for DRM04 and the expected timing of such submission. These statements
deal with future events and involve known and unknown risks, uncertainties and
other factors that may cause actual results, performance or achievements to be
materially different from the information expressed or implied by these
forward-looking statements. Factors that could cause actual results to differ
materially include risks and uncertainties such as those relating to the design,
implementation and outcomes of Dermira’s clinical trials; Dermira’s anticipated
pre-NDA meeting with the FDA for DRM04; Dermira’s dependence on third-party
clinical research organizations, manufacturers and suppliers; Dermira’s ability
to obtain regulatory approval for its product candidates; Dermira’s ability to
continue to stay in compliance with applicable laws and regulations; Maruho’s
plans for the development and commercialization of DRM04; and the outcome of
Maruho’s discussions with Japanese regulatory authorities for Maruho’s Phase 1
clinical trial of DRM04 in Japan. You should refer to the section entitled “Risk
Factors” set forth in Dermira’s Annual Report on Form 10-K, Dermira’s Quarterly
Reports on Form 10-Q and other filings Dermira makes with the Securities and
Exchange Commission from time to time for a discussion of important factors that
may cause our actual results to differ materially from those expressed or
implied by our forward-looking statements. Furthermore, such forward-looking
statements speak only as of the date of this press release. Dermira undertakes
no obligation to publicly update any forward-looking statements or reasons why
actual results might differ, whether as a result of new information, future
events or otherwise, except as required by law.

 

[*****] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

Contacts:

 

Media:

Erica Jefferson

Senior Director, Head of Corporate Communications

650-421-7216

erica.jefferson@dermira.com

 

Investors:

Andrew Guggenhime

Chief Operating Officer and Chief Financial Officer

650.421.7200

Investor@dermira.com

 

Robert H. Uhl

Westwicke Partners

Managing Director

858.356.5932

robert.uhl@westwicke.com






[*****] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

[g2016110719404635710893.jpg]

 

News Release

 

October [], 2016

Maruho Co., Ltd.

 

Maruho enters a License Agreement with Dermira for

Hyperhidrosis treatment agent DRM04

Osaka (Japan), October [], 2016 – Maruho Co., Ltd. (“Maruho”, Head Office:
Osaka, Japan, President and CEO: Koichi Takagi), announced that it has entered
an exclusive license agreement with Dermira, Inc. (Head Office: Menlo Park,
California, US, Chairman and CEO: Thomas G. Wiggans) to develop and market
hyperhidrosis treatment agent DRM04 (a topical, small-molecule, anticholinergic
product) in Japan.

Under the terms of this agreement, Maruho acquires an exclusive license for the
development, distribution and marketing of DRM04 in Japan, and is aiming to
receive manufacturing and marketing approval. Maruho will pay Dermira a license
payment of $25 million and potential additional payments totaling up to $70
million, contingent on the achievement of milestones associated with submission
and approval of a marketing application and certain sales thresholds, as well as
royalty payments representing a fixed percentage of net product sales, in Japan.

Hyperhidrosis is a disease that causes excessive sweating in localized areas
such as on the head and face, underarms, palms, and soles of feet1. DRM04 is a
topical, small-molecule, anticholinergic product in Phase 3 clinical development
by Dermira for the treatment of primary axillary (underarm) hyperhidrosis in the
US. DRM04 inhibits sweat production by blocking the interaction between
acetylcholine and the cholinergic receptors responsible for sweat gland
activation.

Maruho hopes that by providing a new treatment option for hyperhidrosis to
medical professionals it can further contribute to the health of patients in
Japan suffering from skin diseases.

About Hyperhidrosis

Hyperhidrosis is classified into focal hyperhidrosis, where sweating increases
on a confined part of the body, and systemic hyperhidrosis, where sweating
increases over the entire body. It can affect the head and face, underarms,
palms, soles of feet, and other areas regardless of the presence or absence of
hyperthermia or psychological effects. In Japan, the prevalence of primary
axillary (underarm) hyperhidrosis is reported to be 5.75% of the population and
the average age of onset is 19.5 years2. The main treatment is therapy with a
topical aluminum chloride solution or botulinum toxin injections.

About Dermira

Dermira is a biopharmaceutical company dedicated to identifying, developing and
commercializing innovative, differentiated therapies to improve the lives of
patients with dermatologic diseases. Dermira is headquartered in Menlo Park,
California. For more information, please visit www.dermira.com.

 



[*****] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

[g2016110719404637910894.jpg]

 

About Maruho

Maruho Co., Ltd. has its headquarters in Osaka and leads Japan in research and
development, manufacturing, and commercialization of dermatological products.
Founded in 1915, Maruho has 1,335 employees (as of the end of September 2015),
and net sales were approximately 67.0 billion yen in the previous fiscal year.
Pursuing its long-term corporate vision of “Excellence in Dermatology,” Maruho
is striving to improve the health and quality of life of people all over the
world.

For more information about Maruho Co., Ltd., please refer to
www.maruho.co.jp/english

References

1 Fujimoto T, et al: Primary focal hyperhidrosis clinical practice guidelines
Revised in 2015 Jpn J Dermatol: 125 (7), 1379-1400,2015

2 Fujimoto T, Kawahara K, Yokozeki H: Epidemiological　study and considerations
of focal hyperhidrosis in Japan: From questionnaire analysis. J
Dermatol.40:886-890,2013

 

Contact Information:

 

Maruho Co., Ltd.

Public Relations Department

Shuhei Inokuchi

Tel: +81-(0)6-6371-8831　Fax: +81-(0)6-6376-1724

Email: kouhou@mii.maruho.co.jp






[*****] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

News Release

 

 

 

 

2016年10月[]日

マルホ株式会社

 

 

報道関係各位

 

多汗症治療薬DRM04に関する

ライセンス契約締結のお知らせ

 

マルホ株式会社（本社：大阪府大阪市北区、代表取締役社長：高木幸一、以下、マルホ）はDermira,
Inc.（本社：米国カリフォルニア、CEO:トーマス・ウィガンス、以下、Dermira社）と多汗症治療薬DRM04（抗コリン外用製剤）の開発および販売の独占的ライセンス供与について、契約締結したことをお知らせいたします。

マルホは本契約により、日本で本剤を開発・販売する独占的実施権を取得し、製造販売承認取得を目指します。マルホはDermira社に契約一時金として20百万米ドルを支払うとともに、申請、承認および所定売上高達成の段階に応じて最大75百万米ドル、さらに日本での売上高に応じた一定のロイヤリティを支払います。

原発性多汗症は、頭部・顔面、手のひら、足の裏、腋（わき）という限られた部位から両側性に過剰な発汗をおこす疾患です1)。DRM04は抗コリン外用製剤で、Dermira社が原発性腋窩多汗症を対象とした第Ⅲ相臨床試験を米国で実施中です。本剤は、汗腺からの発汗に関与するアセチルコリンのコリン作動性受容体への結合を阻害することによって汗の産生を抑制します。

マルホは本症の新たな治療選択肢を医療現場に提供することで、この疾患に悩む日本の患者さんに対して更なる貢献ができるものと期待しております。

以上

多汗症について

多汗症は、全身の発汗が増加する全身性多汗症と体の一部に限局して発汗量が増加する局所性多汗症に分類されます。原発性局所多汗症は、頭部・顔面、手のひら、足の裏、腋に、温熱や精神的な負荷の有無によらず日常生活に支障をきたす程の大量の汗を生じる状態をいいます。社会的活動範囲が広く、生産性のある年代の罹患率が非常に高く、このことにより精神的な苦痛を受けているといわれています1)。腋におこるものを原発性腋窩多汗症といいます。原発性腋窩多汗症の日本における有病率は5.75%、平均発症年齢は19.5歳と報告2)されており、主な治療としては塩化アルミニウム液外用療法、ボツリヌス毒素局所注射療法などが行われています。

Dermira, Incについて

Dermira社はカリフォルニア州メンローパークに本社を置くバイオ医薬品企業で、皮膚科疾患患者さんの生活を向上させるために革新的で他とは一線を画す製品の研究・開発、販売に取り組んでいます。Dermira社の詳細については、www.dermira.comをご覧ください。

[*****] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

マルホ株式会社について

マルホ株式会社は大阪市北区に本社を置く、医療用医薬品の研究・開発・製造・販売を行う製薬企業です。創業は1915年、従業員数は1,335人（2015年9月末）です。
2015年9月期の売上高は670億円でした。“Excellence in
Dermatology”を長期ビジョンとして掲げ、皮膚科学領域での卓越した貢献を目指しています。

マルホ株式会社についての詳細はwww.maruho.co.jpをご覧ください。

参考資料

1 藤本智子ら:原発性局所多汗症診療ガイドライン2015年改訂版　日皮会誌:125(7),1379-1400,2015

2  Fujimoto T, Kawahara K, Yokozeki H: Epidemiological　study and considerations
of focal hyperhidrosis in Japan: From questionnaire analysis. J
Dermatol.40:886-890,2013

 

本件に関する問い合わせ先

マルホ株式会社　広報部

井口修平

Tel: 06-6371-8831　Fax: 06-6376-1724

Email: kouhou@mii.maruho.co.jp

 




[*****] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

SCHEDULE E: INCREMENTAL COST

The Incremental Costs shall mean the following costs:

 

Category

Item

Manufacturing and Supply Costs

[g2016110719404642810895.jpg]  All out of pocket costs (including costs paid to
third parties), capital costs and Dermira labor costs (calculated by Dermira’s
FTE Rate) for [*****] the  Specifications, manufacturing processes, in-process
tests and in-process specifications from Dermira’s then-current Dermira
Specifications, manufacturing processes, in-process tests and in-process
specifications, respectively, [*****].

Incremental Cost will be calculated as the cost of [*****] the Dermira
Specifications, manufacturing processes, in-process tests and in-process
specifications, respectively, [*****].

[g2016110719404643310896.jpg]  All out of pocket costs (including costs paid to
third parties), capital costs and Dermira labor costs (calculated by Dermira’s
FTE Rate) for [*****]; such anticipated out of pocket costs and capital costs
may be invoiced in advance prior to Dermira actually incurring such costs and
are payable as provided by Section 6.1.4.

Incremental Cost will be calculated as the cost of [*****].

Other Costs

[g2016110719404643510897.jpg]  Out of pocket costs, capital costs and labor
costs to [*****] in the case that [*****].

The costs incurred by Dermira for performing obligations herein shall not be
considered Incremental Cost unless they are described in this Schedule E.  In
the event Dermira desire to add an item which is not listed herein, Dermira and
Maruho shall discuss in good faith in the Steering Committee, and approval of
the Steering Committee is required to add such item as Incremental Cost and to
amend this Schedule E accordingly.

 

[*****] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.